Citation Nr: 9921414
Decision Date: 07/30/99	Archive Date: 09/09/99

DOCKET NO. 95-24 168A              DATE JUL 30, 1999

Received from the Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a psychiatric disability,
other than PTSD.

2. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

3. Entitlement to service connection for psychiatric symptoms, due
to an undiagnosed illness.

4. Entitlement to service connection for a disability manifested by
memory loss.

5. Entitlement to service connection for a disability manifested by
memory loss, due to undiagnosed illness.

6. Entitlement to service connection for an abdominal disability,
to include umbilical hernia.

7. Entitlement to service connection for an abdominal disability,
due to undiagnosed illness. 

8. Entitlement to service connection to a skin disability, due to
an undiagnosed illness. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1971 to March 1974
in the U.S. Marine Corps, and from September 1990 to April 1991 in
the U.S. Army Reserve. He also served on active duty for training
in the Reserve at various periods during the 1980's, and in August
and September 1997, but such service has not been verified. His DD-
214 reflects that he served in South West Asia during the Persian
Gulf War (Gulf War).

These matters come to the Board of Veterans' Appeals (Board) on
appeal in a manner that warrants some discussion. In February 1994,
the veteran submitted a claim of entitlement to service connection
for PTSD (including symptoms of anxiety, depression, and
sleeplessness), as well as for certain disabilities claimed as

- 2 -

due to service South West Asia during the Persian Gulf War: a skin
disorder, memory loss, and abdominal problems. At the time that the
veteran submitted his claim, there was no special legislation
addressing the claims of Gulf War veterans. However, Public Law
103-446, codified at 38 U.S.C.A. 1117, became effective November 2,
1994, and provided a basis for the Secretary of VA (Secretary) to
award compensation to veterans who served in South West Asia during
the Gulf War, for disability resulting from an undiagnosed illness
or combination of such illnesses. See Combee v. Brown, 34 F.3d 1039
(Fed. Cir. 1994); Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir.
1998), cert. den. 119 S.Ct. 404 (1998). Thereafter, Secretary
promulgated a regulation, effective November 2, 1994, to effectuate
that statute. See 38 C.F.R. 3.317 (1998). (Claims asserted pursuant
to 38 U.S.C.A. 1117 and 38 C.F.R. 3.317 will hereinafter be
referred to as "Gulf War undiagnosed illness claims.")

In February 1995, the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina (Winston-Salem RO)
transferred the file to the RO in Nashville, Tennessee (Nashville
RO), which at that time was handling all Gulf War undiagnosed
illness claims. In March 1995, the Nashville RO entered a decision
which denied, on a "direct" basis (i.e., pursuant to 38 C.F.R. 1110
and its implementing regulations), service connection for PTSD,
psoriasis, and major depression and an adjustment disorder with,
inter alia, anxiety and sleeplessness. See Combee, 34 F.3d 1039.
The March 1995 decision also denied, as Gulf War undiagnosed
illness claims, service connection for abdominal problems, memory
loss, a skin disorder, and major depression and an adjustment
disorder (claimed as anxiety, depression, irritability, anger,
sleeplessness, and fear). With respect to the denial of service
connection for abdominal problems due to undiagnosed illness,
memory loss due to undiagnosed illness, a skin disorder due to
undiagnosed illness, and (on a direct basis) major depression and
an adjustment disorder, the veteran perfected an appeal to the to
the Board by virtue of his June 1995 notice of disagreement (NOD),
the June 1995 statement of the case (SOC), and his August 1995 VA
Form 9 ("Appeal to the Board of Veterans' Appeals"). The Board also
has jurisdiction of the matters the veteran's claim of entitlement
to service connection for PTSD and his Gulf War undiagnosed illness
claim of major

3 - 

depression and an adjustment disorder. See June 1995 NOD, June 1995
SOC, and the representative's January 1996 VA Form 646, which the
Board accepts as a substantive appeal. (The veteran indicated, in
his June 1995 NOD and August 1995 Form 9, that he did not desire
service connection for psoriasis, as he had "always" had that
disorder, but that instead he sought service connection for bumps
on his face, arms, neck, and chest. See June 1994 statement in
support of claim.) Furthermore, by virtue of the February 1997
supplemental SOC (SSOC) and the veteran's March 1997 statement,
which the Board construes as a substantive appeal with respect to
that SSOC, the Board has jurisdiction of the matter of direct
service connection for an umbilical hernia. 38 C.F.R. 20.202(c)
(1998). Similarly, by virtue of the May 1998 SSOC and the veteran's
June 1998 substantive appeal, the Board has jurisdiction of the
matters of (direct) service connection for memory loss, abdominal
disability, and dysthymia. Id.

In January 1998, the Nashville RO returned the claims folder to the
Winston-Salem, RO. In February 1998, the veteran presented
testimony to a RO hearing officer at the Winston-Salem RO on the
issues of entitlement to service connection for neuropsychiatric
disorders, including PTSD, as well as the Gulf War undiagnosed
illness claims regarding an abdominal disorder and memory loss.

The Board notes that although the veteran alleged in his February
1994 claim that "sleeplessness" was a component of PTSD, he also
submitted a statement in June 1994 in which he stated that his most
noticeable problem after returning from Desert Storm was his
inability to sleep at night, and that his difficulty sleeping
contributed to his anxiety and depression. In November 1994, the
veteran underwent a VA compensation and pension examination,
chiefly complaining of insomnia; the pertinent diagnosis was major
depression. The Nashville RO, in its March 1995 rating decision,
denied service connection for anxiety and depression 66 claimed
as," inter alia, sleeplessness. However, because the veteran
alleged that the sleep disorder contributed the anxiety and
depression, and because his allegations arose before the effective
date of 38 U.S.C.A. 1117, the Board construes his 1994 statements
as a claiming direct service connection for a sleep disorder.
Additionally, he made similar statements in his August 1995
substantive

- 4 - 

appeal, in which he alleged that his "insomnia" fit the description
of disability under 38 C.F.R. 3.317(a). Thus, the record presents
a claim of entitlement to service connection for a sleep disorder,
due to undiagnosed illness. However, the RO has not addressed
entitlement to service connection for a sleep disorder, on either
a direct basis or as a Gulf War undiagnosed illness claim. These
matters are referred to the RO for appropriate action.

For ease and clarity of discussion, the issues are addressed as
listed on the title page of this decision.

FINDINGS OF FACT

1. The veteran has a depressive disorder, variously classified,
that was incurred in active military service.

2. The veteran does not have PTSD.

3. There is no competent medical evidence of a nexus between the
veteran's military service and either the claimed memory loss or
any abdominal problem, to include an umbilical hernia.

5. An adjustment disorder is a clinically recognized diagnosis
which is acute and transitory in nature.

6. There is no competent medical evidence of a nexus between any
chronic disability manifested by memory loss and an undiagnosed
illness.

7. There is no competent medical evidence of a nexus between any
chronic abdominal disability and an undiagnosed illness.

8. There is no competent medical evidence of a nexus between any
chronic skin disability and an undiagnosed illness. 

- 5 -

CONCLUSIONS OF LAW

1. Service connection for depressive disorder, variously
classified, is warranted; service connection for adjustment
disorder is not warranted. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R.
3.303 (1998).

2. Service connection for PTSD is not warranted because the veteran
does not have that disability. 38 U.S.C.A. 1110, 1131 (West 1991);
38 C.F.R. 3.303, 3.304, 3.306(f) (1998).

3. The veteran's claims of entitlement to service connection for a
disability manifested by memory loss and an abdominal disability,
to include an umbilical hernia are not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

5. The veteran's claim of entitlement to service connection for
psychiatric symptoms, as an undiagnosed illness, is not well
granted. 38 U. S.C.A. 1117 (West Supp. 1999); 38 C.F.R. 3.317
(1998).

6. The veteran's claims of entitlement to service connection for a
disability manifested by memory loss, an abdominal disability and
a skin disability, all alleged as due to an undiagnosed illness or
illnesses, are not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

6 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran's service medical records dated through April 1991 are
devoid of any complaint, treatment, or diagnosis of a mental
disorder, memory loss, a skin disorder, or a hernia. Entrance and
separation examinations (September 1971 and March 1974,
respectively) for the veteran's first period of active duty were
normal in all pertinent respects. Service medical records dated in
1972 and 1988 reflect complaints of nausea, vomiting, and (in 1988)
diarrhea, with diagnoses of flu and "A[cute] G[astro-]
E[nteritis]," respectively. Periodic Reserve examination reports,
dated in the 1980's and 1990 reflect that the veteran underwent
surgery for cyst in 1982 or 1983, not during the veteran's active
Reserve service. All other periodic examinations dated prior to
April 1991 were normal in all pertinent respects. An April 1991
Desert Shield/Storm Outprocessing Checklist noted the veteran's
complaints of "self limited" diarrhea and/or vomiting while
deployed in Saudi Arabia, and his history of having eaten locally
purchased meats, fish, poultry or dairy products. The report of the
corresponding April 1991 Desert Storm Demobilization examination
reflects that the veteran was normal in all pertinent respects,
although the examiner appears to have made a notation which is not
decipherable. The examiner also noted "no hernia." Hematologic
testing revealed a hematocrit of 44.

Post-April 1991 evidence includes an October 1992 VA Gulf War
general examination report, in which the veteran complained of
having dysentery while in Saudi Arabia and Iraq. He also complained
of a slight decrease in energy level, thin and stringy stools,
occasional bloating, straining to have a bowel movement, and having
noted blood on toilet issue. He reported that since his return from
South West Asia, he had experienced insomnia and irritability,
which he still experienced, as well as nightmares, skin sores, and
a change in his stool pattern. Physical examination by a
physician's assistant revealed bumps on the veteran's forehead. The
veteran's rectum was normal, a grainy brown stool was in the vault,
and no

- 7 - 

hemorrhoids were noted. His abdomen was soft with positive bowel
sounds. The examiner noted that there were no masses or bruits, and
that no hepatosplenomegaly was present. The veteran's memory was
intact, and his stool was guaiac negative. There was no diagnosis
by the physician's assistant, who referred the veteran to several
specialists.

In this regard, the report of the October 1992 VA Gulf War skin
examination reflects the veteran's history of service in South West
Asia during the Gulf War, as well as a medical history of psoriasis
for as long as the veteran could remember. Physical examination
revealed erythematous scaly blotches and silverscale on both
elbows, and scarred patches on the knees, as well as scale in the
eyebrows, and small cystic lesions on the temples without comedo,
pustules, or cysts. The diagnostic impressions were psoriasis and
subcutaneous cysts, possibly acneform.

The report of the October 1992 VA Gulf War neurologic examination
reflects the veteran's complaints of, inter alia, insomnia,
nightmares, irritability, and skin sores on his face, arms and
chest. He reported his experiences in the Gulf War in South West
Asia, including having bad dysentery. He also reported that since
his return, he had experienced insomnia, fatigue, irritability,
difficulty with employees (with whom he had no problems prior to
the Gulf War), and no history of depression or psychiatric
disorders. The examiner noted "possible mild dysthymia" and "major
target symptoms = sleep problems/irritability." Neurologic
examination revealed, inter alia, normal "M[emory]." The pertinent
assessments were a chronic sleep dysfunction as a primary stress
response, "possibly psychologically driven in [the Gulf War]
theater," now unremitted; "rest secondary primary particularly
sleep dysfunction [sic];" and possible acrodermatitis
enteropathica.

The October 1992 VA Gulf War examination included barium enema
radiography, which revealed an impression of scattered diverticula
of the transverse, descending and sigmoid colon, otherwise
negative.

The report of the October 1992 VA Gulf War psychiatric consultation
reflects the veteran's history of having served in Saudi Arabia in
the Reserves, and his

- 8 - 

complaints of sleep problems, nightmares, and anxiety since
returning from South West Asia. The examiner noted the veteran's
history of a promotion at his work and marital difficulties. The
diagnostic impression was that the veteran had "some" symptoms of
PTSD, depression and anxiety, but no major depression, anxiety
disorder, PTSD or psychosis. The Axis I diagnosis was an adjustment
disorder, mixed, with a life circumstances problem. The Axis III
diagnosis was eczema. The examiner prescribed Trazadone and
recommended that the veteran return to the clinic in November 1992.

The corresponding November 1992 VA outpatient record reflects that
the "clinic" in question was the VA PTSD clinic. The veteran
complained of no improvement with Trazadone. The assessments were
subthreshold PTSD, and adjustment disorder with mixed emotions, vs.
dysthymia. Records from the VA PTSD clinic, dated from November
1992 to June 1996, reflect similar complaints, and the veteran's
treatment with Sertaline and Prozac, and other medication. The
diagnoses from the clinic records for this period were almost
uniformly subthreshold PTSD, and dysthymia (or resolved dysthymia).
One exception was a September 1995 record in which the veteran
complained of some guilt and not being happy. The Axis I diagnostic
assessments were PTSD, mild and stable, and dysthymia, resolved.
Another exception appears in the July 1995 PTSD clinic record,
reflecting the veteran's complaints of depression after
discontinuing his use of Paxil. The assessments were subthreshold
PTSD and double depression. The VA PTSD clinic records also contain
multiple Axis III diagnoses of eczema.

A February 1994 VA outpatient report reflects the veteran's
complaints of a painful umbilical hernia. He reported that he had
no previous operations. Physical examination revealed an umbilical
hernia. There was no diagnosis.

A June 1994 statement from the veteran, submitted in response to
the RO's March 1994 PTSD development letter, set forth several
claimed in-service stressors, including allegations of combat. The
veteran also complained of, inter alia, nausea while serving in
South West Asia, and abdominal problems since returning from South
West Asia.

9 - 

VA outpatient records dated in July and August 1994 reflect the
veteran's presentation for treatment of persistent bowel problems.
The veteran complained of a decreased caliber of stool, occasional
blood on toilet paper, and straining. He reported a history of
diarrhea after he started Prozac upon return from South West Asia
in 1991. The examiner noted that the veteran stopped Prozac 19 days
prior to the examination, and that then there was no diarrhea. The
examiner also noted the veteran's history of a negative guaiac test
in October 1992, and the results of the October 1992 "A[ir]
C[ontrast] B[arium] E[nema]." Flexible sigmoidoscopy revealed a
thrombosed hemorrhoid. The examiner recommended, inter alia, a high
fiber diet, but there was no pertinent diagnosis.

The report of a November 16, 1994 VA general medical examination
report reflects that the veteran's only complaint at the time of
examination was PTSD. He reported a history of service in South
West Asia during Desert Storm; a skin cancer removed from his right
face several years previously; pustules on his face and chest at
times, but none at the time of examination; and problems with his
bowels since returning from Saudi Arabia. He also reported that he
had PTSD and problems sleeping, and the examiner noted that the
veteran had been treated for "this" with Prozac, with good results.
Physical examination revealed that the veteran's skin was within
normal limits. Examination of the veteran's digestive system was
essentially within normal limits, except for a finding of an
umbilical hernia. Neuropsychiatric tests of deep tendon reflexes,
gross sensation, and cranial nerves were normal. Psychiatric
examination revealed that the veteran was coherent. The diagnoses
were PTSD, dermatologic condition, etiology undetermined, and an
umbilical hernia.

The report of a November 16, 1994 VA psychiatric examination
reflects the veteran's evaluation to rule in or rule out PTSD. See
October 1994 VA AMIE examination request form. The examiner noted
the veteran's history of service in Desert Storm. The veteran
complained of intestinal problems ever since returning from Desert
Storm, "still" getting a skin rash, anxiety, chest pain, sleeping
difficulty, and his mind "clicking on" so that he reviews his
problems and cannot

10-

"block things out." The examiner deferred diagnosis pending
psychological testing. The corresponding report of VA psychological
testing, conducted November 17, 1994, reflects the veteran's most
notable complaint of sleep disturbance, and additional complaints
of anxiety, nervousness, jitteriness, and an easy startle response,
as well as loss of pleasure, intestinal problems, and pustules. The
examiner noted that the veteran did not report any traumatic
experience while in Desert Storm, and that the veteran "explained
that his problems are 'not classic [PTSD]."' After a review of the
claims file, the testing examiner concluded that the overall
impression was that the veteran is experiencing a depression which
has persisted, according to the veteran's report, since he has
returned from South West Asia. The psychiatrist further opined that
the veteran's symptoms were not consistent with the diagnosis of
PTSD, "but it was highly probably that his depression was
associated with the stress, fear and unpredictability he
experienced while in the Middle East." The Axis I diagnoses were
major depression, without psychotic features, and memory
impairment. The Axis III diagnoses were abdominal condition and
skin condition, by report. The VA neuropsychiatric consultant, who
had conducted the November 16 examination, concurred in the
diagnosis of major depression.

Reserve service medical and personnel records dated in August and
September 1997 reflect that the veteran was called to active duty
in August 1997 for deployment. The report of a September 2, 1997
service psychiatric consultation reflects the veteran's history of
irritability and insomnia since the Gulf War, treated by VA with
good results. The Axis I diagnosis was dysthymia with insomnia. The
Axis III diagnosis was "no chronic illness." A September 11, 1997
service psychiatric consultation reflects the veteran's three-year
history of antidepressant use, which he reported having stopped
approximately four weeks prior to the examination in preparation
for deployment. The examiner noted the veteran's complaints of
worsening mood, increased anxiety, and associated complaints. The
Axis I diagnoses were an acute exacerbation of dysthymia, and rule
out "double depression," i.e., a major depressive episode.
Personnel records for this period, including a letter from the
veteran's chaplain, reflect that the veteran was released from
active duty as nondeployable, due to an acute exacerbation of
dysthymia.

- 11 - 

In March 1998, the RO requested a VA compensation and pension
examination to rule in or rule out PTSD pursuant to the criteria in
the Diagnostic and Statistical Manual (DSM) III and IV. The report
of the corresponding VA PTSD examination, dated in April 1998,
reflects the veteran's complaints of sporadic difficulty with his
memory, and emotional symptoms, over the six years prior to the
examination. He also complained of difficulty sleeping,
irritability, anxiety, and intolerance of his employees. He
reported various stressful experiences during service, including
fearing that his life was in danger. The examiner detailed his
review of the records in the claims file, including the November
1994 VA psychological testing. Mental status examination revealed,
inter alia, good memory, both remote and recent. The diagnosis was
dysthymia. The examiner commented that a review of the veteran's
symptomatology showed that he did not complain of any recurrent,
intrusive, distressing recollections, and recurrent distressing
dreams, as well as other PTSD symptomatology. The examiner noted
that psychologic testing did not reveal symptoms consistent with
PTSD. The examiner concluded that the veteran did not demonstrate
the symptoms necessary to make the diagnosis of PTSD.

Lay statements of record include an October 1996 letter from the
veteran's wife, 1994 letters and a 1995 newsletter from the union
at the veteran's workplace, and various statements by the veteran,
all regarding the veteran's irritable behavior since his return
from South West Asia. Other lay statements by the veteran,
including his February 1998 RO hearing testimony, reflect his
complaints of the claimed disabilities since service in South West
Asia.

II. Analysis

Psychiatric disability, other than PTSD, and PTSD

In order to establish service connection for a disability, there
must be evidence that such disability is related to disease or
injury that either began in or was aggravated by service. 38
U.S.C.A. 1110, 1131 (West 1991). Service connection may be

- 12 - 

granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998).

Here, the veteran's service medical records for the period of his
active duty in 1990 and 1991 (Gulf War duty period) are devoid of
any complaint, treatment, or diagnosis of a mental disorder.
However, his service personnel records and service medical records
for the Gulf War duty period reflect that he deployed to South West
Asia. Among the evidence generated after his return from South West
Asia are the VA psychiatric reports, dated in November 1994. These
reports reflect a diagnosis, after testing and a review of the
claims file, of major depression, as well as an opinion that it is
highly probable that the veteran's depression is associated with
his experiences in the Middle East. These reports are credible and
account for many of the veteran's complaints since separation from
service in April 1991. While there appear to be varied diagnoses
for the veteran's depression, to include major depression and
dysthymic disorder, the diagnoses all appear to be a category of
depressive disorder. Thus, these reports are highly probative of
the nature and etiology of the veteran's claimed depression, and
tend to show that service connection for depressive disorder,
variously classified, is warranted. Moreover, there is no
substantial etiologic evidence to the contrary. Thus, the weight of
the evidence favors the grant of service connection for depressive
disorder, variously classified.

Turning to the veteran's claim of entitlement to service connection
for PTSD, the Board notes that in addition to the foregoing
applicable law and regulations, the regulations provide further
guidance. Under the regulations in effect prior to March 7, 1997,
the following criteria were in effect pertaining to PTSD:

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence establishing a
clear diagnosis of the condition, credible supporting evidence that
the claimed inservice stressor actually occurred, and a

- 13 - 

link, established by medical evidence, between current
symptomatology and the claimed inservice stressor. If the claimed
stressor is related to combat, service department evidence that the
veteran engaged in combat or that the veteran was awarded the
Purple Heart, Combat Infantryman Badge, or similar combat citation
will be accepted, in the absence of evidence to the contrary, as
conclusive evidence of the claimed inservice stressor.
Additionally, if the claimed stressor is related to the claimant
having been a prisoner-of-war, prisoner-of-war experience which
satisfies the requirements of 3.1(y) of this part will be accepted,
in the absence of evidence to the contrary, as conclusive evidence
of the claimed inservice stressor.

38 C.F.R. 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic stress
disorder were published in the Federal Register which reflected the
decision in Cohen v. Brown, 10 Vet. App. 128 (1997). The
regulations were made effective from the date of the Cohen
decision. The proposed regulations provide as follows:

(f)  Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence diagnosing the
condition in accordance with Sec. 4.124(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
the veteran engaged in combat with the enemy and the claimed
stressor is related to this combat, in the absence of clear and
convincing evidence to the

14 - 

contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. If the evidence
establishes that the veteran was a prisoner-of-war under the
provisions of Sec. 3.1(y) of this part and the claimed stressor is
related to that prisoner-of-war experience, in the absence of clear
and convincing evidence to the contrary, and provided that the
claimed stressor is consistent with the circumstances, conditions,
or hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor.

38 C.F.R. 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court decision
which the RO was bound by here, there is no need to remand this
case to the RO for consideration of the revised regulations.

The medical evidence in this case contains only two diagnoses of
PTSD, which appear in the November 1994 VA General examination
report and the September 1995 VA PTSD clinic examination report.
Given that the latter report reflects a clear, that is,
"unequivocal" diagnosis of PTSD, and that the diagnosis was made by
the veteran's treating VA physician after his review of the
veteran's reports of in- service stressors, the PTSD claim is well
grounded. See Cohen, 10 Vet. App. at 128. The Board is satisfied
that the resultant duty to assist has been satisfied in all
relevant respects.

As to the merits of the veteran's claim, the veteran contends in
his March 1997 statement that he has all of the symptoms of PTSD,
as diagnosed many times during his examinations and current
treatment by VA. On the contrary, the November

- 15 -

1994 VA diagnosis of PTSD, while credible, is unpersuasive because
it is unsupported by any symptomatology noted on the report
(whether related by the veteran or noted on examination). The
psychological testing during the general examination was limited to
a determination that the veteran was coherent. Regarding the
September 1995 VA diagnosis of PTSD, the report of that diagnosis,
although credible, is preceded and followed by multiple diagnoses,
by the same treating physician, of "subthreshold" PTSD and
dysthymia. See, e.g., July and December 1995 VA PTSD clinic
records. As the veteran acknowledged during his RO hearing
testimony, the diagnosis of "subthreshold" PTSD indicates that his
symptomatology lacks all elements needed for a diagnosis of PTSD.
[Tr. p. 14.] Thus, the VA PTSD clinic records, when viewed as a
whole, tend to show that even if the September 1995 diagnosis of
PTSD is interpreted as a bona fide diagnosis of that disorder, the
treating physician's post-September 1995 diagnoses were that the
veteran does not have PTSD. Therefore, when all of the evidence
rendered by the treating physician is reviewed, it tends to show
that the veteran does not manifest the symptomatology needed for a
diagnosis of PTSD.

That is precisely the conclusion reached by the April 1998 VA
examiner, who rendered a diagnosis only after a detailed review of
the claims folder. This conclusion is also corroborated by the
reports of the November 1994 VA psychological examination and
testing, conducted to rule in or rule out PTSD. Notably, the
testing examiner commented that the veteran did not report any
traumatic event during Desert Storm. The November 1994 reports,
based on psychological testing and a detailed accounting of the
veteran's history, are far more probative of the veteran's
symptomatology and reported history than the November 1994 VA
general examination report (which was based on cursory examination
and little accounting for history) or the anomalous September 1995
VA PTSD clinic record. Thus, the weight of the medical evidence in
this regard tends to show that the veteran does not have PTSD.
(Accordingly, discussion of the evidence regarding the other
elements of his PTSD claim, including his claimed stressors, would
be pointless.) Therefore, his claim of service connection for PTSD
must be denied.

- 16 -

The veteran's representative contends that the veteran is entitled
to the benefit-of- the-doubt with respect to his PTSD claim.
However, the benefit-of-the-doubt doctrine only applies if the
evidence for and against a given claim is in relative equipoise. As
the weight of the evidence regarding the veteran's PTSD claim is
unfavorable to him, the evidence is not in equipoise, and the
benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b)
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The representative also contends that the veteran's statements can
suffice to prove service connection, citing, for example, Gareljo
v. Derwinski, 2 Vet. App. 324 (1991) and Cartwright v. Derwinski,
2 Vet. App. 24 (1991). Those cases held that when the evidence for
and against a claim is in (or close to) relative equipoise in a
merits adjudication of service connection, lay statements may place
the evidence in equipoise, or in favor of the claim. As noted
above, there is no such equipoise here.

Finally, the veteran's claim for service connection for a
psychiatric disability includes reference to adjustment disorder.
Adjustment disorders are by definition acute and transitory
conditions, subsiding with removal of the stressor. See DSM- IV
pertaining to Adjustment Disorders. Service connection may not be
granted for acute and transitory disorders. 38 C.F.R. 3.303(b),
4.125 (1998).

Service connection claims other than Gulf War undiagnosed illness
claims: Disability manifested by memory loss, and abdominal
disability, to include umbilical hernia

The veteran or his representative contend that the veteran is
entitled to service connection for memory loss and an abdominal
disability, to include umbilical hernia, all on bases other than 38
U.S.C.A. 1117 or 38 C.F.R. 3.317.

A claimant seeking benefits under a law administered by the
Secretary of VA shall have the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U. S.C.A. 5107(a) (West 1991).
The Secretary has the duty to assist a claimant in developing facts
pertinent

- 17 - 

to the claim only if the claim is determined to be well grounded.
38 U.S.C.A. 5107(a). Thus, the threshold question to be answered is
whether the veteran has presented a well-grounded claim; that is,
a claim which is plausible. If he has not presented a well-grounded
claim, his appeal must fail, and there is no duty to assist him
further in the development of his claim as any such additional
development would be futile. Murphy v. Derwinski, 1 Vet. App. 78
(1990).

The determination of whether a claim is well grounded is legal in
nature. King v. Brown, 5 Vet. App. 19 (1993). A well-grounded claim
is a plausible claim, one which is meritorious on its own or
capable of substantiation. Such a claim need not be conclusive but
only possible to satisfy the initial burden of 38 U.S.C.A. 5107(a);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). To sustain a well-
grounded claim, the claimant must provide evidence demonstrating
that the claim is plausible; mere allegation is insufficient.
Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Where the
determinative issue involves a question of either medical causation
or diagnosis, medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. 5107(a). Lathan v. Brown,
7 Vet. App. 359 (1995). Generally, in order for a claim for service
connection to be well grounded, there must be competent evidence of
a current disability (a medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence) and of a nexus between the in service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498 (1995); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir.
1997), cert. den. sub nom. Epps v. West, 118 S.Ct. 2348 (1998). A
well-grounded claim may also be established where medical evidence
links the veteran's complaints of continuity of symptomatology to
a current disability. Savage v. Gober, 10 Vet. App. 489, 494-95,
497 (1997).

Here, there is no medical evidence a nexus between the veteran's
military service and either a disability manifested by memory loss
or an abdominal disability, to include an umbilical hernia.
Moreover, the diagnoses of record do not tend to provide an
etiological link between any disability at issue and a chronic
disease first noted in service, or continuity of symptoms first
noted in service. Cf. Savage v. Gober, 10 Vet. App. 489, 494-95,
497 (1997). Therefore, his claims of entitlement

- 18 - 

to service connection for those disorders are not well grounded,
and VA has no duty to assist him in the development of evidence
pertinent to his claims.

Thus, even accepting as true the veteran's account of his problems
during and after service and giving due consideration to both his
testimony at the February 1998 hearing and his wife's statement,
the Board nevertheless finds that evidence sufficient to make his
claims well grounded has not been submitted. While he is certainly
competent to testify regarding the occurrence of an in-service
event or injury, and both he and his wife are competent to testify
regarding post-service symptomatology, see Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990), there is no indication in the record that
either of them has the medical expertise necessary to conclude that
his current problems can be attributed to service. Id.

The representative contends that the veteran is entitled to the
benefit-of-the-doubt with respect to his claims. However, the
benefit-of-the-doubt doctrine only applies if VA adjudicators reach
the merits of the claim. As the veteran has not presented well-
grounded claims, the Board does not reach the merits of the claims,
and the benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A.
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evidence has not been submitted sufficient to make a claim
well grounded, the Board does not have jurisdiction to adjudicate
the claim on the merits. Boeck v. Brown, 6 Vet. App. 14 (1993).
Therefore, the appeal of these matters must be denied.

Gulf War undiagnosed illness claims: Psychiatric symptoms, memory
loss, abdominal disability, skin disability

The veteran and his representative contend that the veteran is
entitled, pursuant to 38 C.F.R. 3.317, to service connection for an
adjustment disorder, a disability manifested by memory loss, an
abdominal disability, and a skin disability. As a threshold matter,
the Board notes that the RO has complied with the development of
these Gulf War undiagnosed illness claims as required by VA
Circular 20-92-29.

- 19 -

See, e.g., September 1996 RO Gulf War development letter to the
veteran, 1994 RO correspondence with the National Personnel Records
Center and the veteran's Reserve unit, and October 1992 VA Gulf War
examination reports.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter to any
Persian Gulf veteran suffering from a chronic disability resulting
from an undiagnosed illness (or combination of undiagnosed
illnesses) that (1) became manifest during service on active duty
in the Armed Forces in the Southwest Asia theater of operations
during the Persian Gulf War; or (2) became manifest to a degree of
10 percent or more within the presumptive period prescribed under
subsection (b).

(b) The Secretary shall prescribe by regulation the period of time
following service in the Southwest Asia theater of operations
during the Persian Gulf War that the Secretary determines is
appropriate for presumption of service connection for purposes of
this section.

(e) For purposes of this section, the term "Persian Gulf veteran"
means a veteran who served on active duty in the Armed Forces in
the Southwest Asia theater of operations during the Persian Gulf
War.

38 U.S.C.A. 1117 (West Supp. 1999). The regulation implementing the
foregoing statute, Title 38 C.F.R. Section 3.317, provides in
relevant part that except as

- 20 - 

provided otherwise, VA shall pay compensation in accordance with
chapter 11 of Title 38, United States Code, to a Persian Gulf
veteran who exhibits "objective indications of chronic disability
resulting from an illness or combination of illnesses" manifested
by one or more signs or symptoms, such as sleep disturbances,
cardiovascular signs and symptoms, and other symptoms, provided
that such disability (i) became manifest either during active duty
in the South West Asia theater of operations during the Gulf War,
or to a compensable degree no later than December 31, 2001, and
(ii) by history, physical examination, and laboratory tests cannot
be attributed to any known clinical diagnosis. 38 C.F.R.
3.317(a)(1) (1998) (implementing 38 U.S.C.A. 1117). "Objective
indications of chronic disability" include both "signs" in the
medical sense of objective evidence perceptible to an examining
physician, and other, non-medical indicators that are capable of
independent verification. 38 C.F.R. 3.317(a)(2) (1998).
Disabilities that have existed for at least 6 months, and
disabilities that exhibit intermittent episodes of improvement and
worsening over a 6-month period will be considered "chronic." Id.

The threshold question in a claim for service connection requires
a determination of whether the claim is well grounded. 38 U.S.C.A.
5107. The General Counsel addressed the issue of what constitutes
a well-grounded claim under the provisions of 38 U.S.C.A. 1117 in
VAOPGCPREC 4-99 (May 3,1999). The conclusion of the General Counsel
is cited below:

A well-grounded claim for compensation under 38 U.S.C. 1117(a) and
38 C.F.R. 3.317 for disability due to undiagnosed illness generally
requires the submission of some evidence of: (1) active military,
naval, or air service in the Southwest Asia theater of operations
during the Persian Gulf War; (2) the manifestation of one or more
signs or symptoms of undiagnosed illness; (3) objective indications
of chronic disability during the relevant period of service or to
a degree of disability of 10 percent or more within the

- 21 -

specified presumptive period; and (4) a nexus between the chronic
disability and the undiagnosed illness. With respect to the second
and fourth elements, evidence that the illness is "undiagnosed" may
consist of evidence that the illness cannot be attributed to any
known diagnosis or, at minimum, evidence that the illness has not
been attributed to a known diagnosis by physicians providing
treatment or examination. The type of evidence necessary to
establish a well-grounded claim as to each of those elements may
depend upon the nature and circumstances of the particular claim.
For purposes of the second and third elements, the manifestation of
one or more signs or symptoms of undiagnosed illness or objective
indications of chronic disability may be established by lay
evidence if the claimed signs or symptoms, or the claimed
indications, respectively, are of a type which would ordinarily be
susceptible to identification by lay persons. If the claimed signs
or symptoms of undiagnosed illness or the claimed indications of
chronic disability are of a type which would ordinarily require the
exercise of medical expertise for their identification, then
medical evidence would be required to establish a well-grounded
claim. With respect to the third element, a veteran's own testimony
may be considered sufficient evidence of objective indications of
chronic disability, for purposes of a well-grounded claim, if the
testimony relates to non-medical indicators of disability within
the veteran's competence and the indicators are capable of
verification from objective sources. Medical evidence would
ordinarily be required to satisfy the fourth element, although lay
evidence may be sufficient in cases where the nexus between the
chronic disability

- 22 - 

and the undiagnosed illness is capable of lay observation.

Here, the veteran's claim of entitlement to service connection for
an adjustment disorder as an undiagnosed illness must be denied
because an adjustment disorder is a recognized clinical diagnosis,
see, e.g., 38 C.F.R. 4.130, Diagnostic Code 9440 (1998) and 38
C.F.R. 4.132 Diagnostic Code 9405 (1996). Thus, the second criteria
for determining if a claim is not well grounded has not been met;
that is, the manifestations pertaining to an adjustment disorder
are not attributable an undiagnosed illness.

As to the claim for abdominal problems, it is true that there is no
diagnosis of record which clearly accounts for all of his
complaints of nausea, diarrhea, abnormal stools, etc. See July and
August 1994 VA outpatient records, and October 1992 VA Gulf War
examination reports. Indeed, such complaints (including his in-
service complaints of dysentery in South West Asia) suffice to
establish that the veteran has a chronic disability as defined by
38 C.F.R. 3.317, at least for purposes of determining well
groundedness. However, the record lacks any competent (i.e.
medical) evidence which links such complaints to an illness (or
combination of illnesses) that cannot be attributed to a known
clinical diagnosis.

As to the claimed skin disability, the only medical evidence
addressing the nature or etiology of the veteran's skin complaints
are the reports of the October 1992 VA Gulf War skin, neurologic,
and psychiatric examinations; the November 17, 1994 VA psychiatric
testing report; the November 1994 VA general examination report;
and various VA PTSD clinic examination reports dated from 1992 to
1996. As to the October 1992 VA reports, it should be noted that
the veteran manifested bumps at that time. However, even if the
October 1992 VA skin report diagnostic impression of subcutaneous
cysts is considered not to be a known clinical entity, there is no
affirmative statement in that report linking the diagnostic
impression to an undiagnosed illness. That, is, the examiner
expressed no opinion which would plausibly tend to show that he
believed that the bumps (cysts) found on examination were a
manifestation of an undiagnosed illness. The October 1992 VA
neurologic

- 23 -

assessment did not rule in or out the diagnosis of acrodermatitis
enteropathica, but the report of that assessment reflects no
affirmative statement linking any entity(ies) (known or otherwise)
to an undiagnosed illness. The October 1992 VA psychiatric
examination report, as well as the subsequent VA PTSD clinic
examination reports, repeatedly provide diagnoses of eczema, a
known clinical entity (by definition not within the rubric of 38
C.F.R. 3.317). The October 1994 VA general examination report's
diagnosis of "dermatologic condition, etiology undetermined,"
reflects that the examiner did not attribute the condition to a
known clinical entity, but his statement that he could not
determine the etiology of the reported skin disorder sheds no light
on the question of whether the veteran's complaints of chronic
disability might be linked to the dermatologic condition. The
November 1994 VA psychiatric records are likewise devoid of any
such affirmative link.

As to the claimed memory loss disability, the November 1994 VA
psychological testing report reflects a separate Axis I diagnosis
of memory loss, and a comment that the etiology of the memory loss
was undetermined. However, the examiner failed to affirmatively
link that condition to the veteran's complaints of chronic
disability. Instead, the examiner expressed the opinion that he
could not determine the etiology, which sheds no light on the
matter. The veteran's March 1997 statement is correct in noting
that the November 1994 VA examiner did not "lump" the memory loss
into the diagnosis of depression, but that still does not address
the need for nexus evidence under 38 C.F.R. 3.317. Thus, the
veteran's claims are not well-grounded under 38 C.F.R. 3.317.

As noted previously, the benefit-of-the-doubt doctrine is
inapplicable where the claims are not well grounded. When evidence
has not been submitted sufficient to make a claim well grounded,
the Board does not have jurisdiction to adjudicate the claim on the
merits. Boeck v. Brown, 6 Vet. App. 14 (1993). Therefore, the
appeal of the veteran's Gulf War undiagnosed illness claims must be
denied.

24 - 

ORDER

The appeal as to the claim of entitlement to service connection for
depressive disorder, variously classified (on a direct basis) is
granted.

Entitlement to service connection for PTSD is denied.

As the veteran's claims of entitlement to service connection for an
adjustment disorder, a disability manifested by memory loss and an
abdominal disability, to include an umbilical hernia, are not well
grounded; the appeal of those issues are denied.

The veteran's claims of entitlement to service connection for an
adjustment disorder, memory loss, abdominal disability, skin
disability, all asserted pursuant to 38 C.F.R. 3.317, are not well
grounded; the appeal of those issues are therefore denied.

Iris S. Sherman 
Member, Board of Veterans' Appeals

- 25 -

